Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11-13 and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (CN 205862123). With regard to Claim 1, Pan discloses a wearable device (100), comprising: a metallic bezel (11); and a nonmetallic rear cover (14) coupled to the metallic bezel and comprising an inner surface (Fig. 1) having a plating layer (141), the plating layer and the metallic bezel form a slot antenna (Fig. 1).
With regard to Claim 6, Pan discloses a wearable device (100), comprising: a housing comprising a metallic housing (11) and a nonmetallic housing (14), wherein the nonmetallic housing has a plating layer (141), wherein the nonmetallic housing is configured to contact a human body, and wherein the plating layer and the metallic housing form a slot antenna (Fig. 1); a touchscreen (131), wherein the touchscreen and the housing form a space (Fig. 1); and one or more processors (inside 100) coupled to the touchscreen and the housing and disposed in the space.
With regard to Claim 13, Pan discloses a wearable device (100), comprising: a touchscreen (131), a metallic bezel (11), a nonmetallic rear cover (14) comprising an inner surface having a plating layer (141), wherein the plating layer and the metallic bezel form a slot antenna (Fig. 1), and wherein the touchscreen, the metallic bezel, and the nonmetallic rear cover form a space (Fig. 1); and one or more processors (inside 100) coupled to the touchscreen, the metallic bezel, and the nonmetallic rear cover and disposed in the space.
With regard to Claims 11-12 and 18, Pan discloses the wearable device being a smart watch.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 7-12, 14-17 and 19-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Pan (CN 205862123). Pan discloses substantially the claimed invention except for the nonmetallic rear cover being made of ceramic or plastic, a material of the plating layer being a metallic or a nonmetallic conductive material, a material of the plating layer being metallic silver, the nonmetallic housing being a ceramic housing or the nonmetallic housing being a plastic housing or a glass housing.
	Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the nonmetallic rear cover being made of ceramic or plastic, a material of the plating layer being a metallic or a nonmetallic conductive material, a material of the plating layer being metallic silver, the nonmetallic housing being a ceramic housing or the nonmetallic housing being a plastic housing or a glass housing in order to comply with design or environmental requirements, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having bezels, antennas and covers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833